FILED
                             NOT FOR PUBLICATION                            NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZUBIAR UDDIN KHAN,                               No. 07-70709

               Petitioner,                       Agency No. A098-539-272

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Zubiar Uddin Khan, a native and citizen of Pakistan, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v.

Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), and deny the petition for review.

      Even if Khan timely filed his asylum application, substantial evidence

supports the agency’s adverse credibility determination based on the discrepancies

between Khan’s testimony and the letter from the Sanan Academy he submitted

regarding the date and other details central to his alleged attack by religious

fundamentalists, see Pal v. INS, 204 F.3d 935, 938 (9th Cir. 2000), and the agency

reasonably found Khan’s explanations for the inconsistencies unconvincing, see

Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). Without credible

testimony, Khan’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Khan’s CAT claim is based on the same testimony found to be not

credible, and he points to no other evidence the agency should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                      07-70709